Citation Nr: 0717585	
Decision Date: 06/12/07    Archive Date: 06/26/07

DOCKET NO.  04-08 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to June 1971.  This matter was originally before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2003 rating decision by the Oakland RO that granted 
an increased rating of 30 percent for PTSD, effective May 3, 
2003.  In March 2005, a videoconference hearing was held 
before the undersigned; a transcript of the hearing is of 
record.  In June 2005, this matter was remanded for 
additional development.  Based on the development, the RO 
increased the rating for PTSD to 50 percent, effective 
September 28, 2005. 

In September 2006, the Board issued a decision which denied a 
rating in excess of 50 percent for PTSD.  The veteran, in 
turn, appealed to the United States Court of Appeals for 
Veterans Claims (Court).  In January 2007, the Court issued 
an order that vacated the Board's September 2006 decision and 
remanded that matter for readjudication consistent with a 
January 2007 Joint Motion for Remand (Joint Motion) by the 
parties.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

The January 2007 Joint Motion notes that remand was required 
because the Board failed to provide adequate reasons and 
bases for its September 2006 decision.  In pertinent part, 
the Joint Motion asserts that the Board failed to explain why 
the veteran's symptoms did not fit the criteria for a higher 
rating.  See 38 C.F.R. § 4.7.  The Board notes that the most 
recent (September 2005) VA examination report notes findings 
of a Global Assessment of Functioning (GAF) score of 50 and 
diagnoses of PTSD and major depression with psychotic 
features.  The examiner opined that the veteran's depression 
was at least as likely as not secondary to his service-
connected PTSD.  The Board notes, however, that the September 
2005 VA examiner did not address many of the example symptoms 
provided by the rating criteria for determining a level of 
disability and which are usually addressed in a mental status 
evaluation.  The Court has stated that an examination must 
provide sufficient information to rate the disability in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  Although further delay is 
regrettable, an additional VA examination is necessary to 
ensure a fully informed decision regarding the veteran's 
claim.

It is also noteworthy that the Court has issued important 
guidance in the application of the current psychiatric rating 
criteria.  The Court has held that the specified factors for 
each incremental rating were examples, rather than 
requirements, for a particular rating.  The Court also stated 
that the analysis should not be limited solely to whether the 
claimant exhibits the symptoms listed in the rating scheme, 
and that it is appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of his 
service-connected PTSD.  The veteran 
should be properly notified of the 
examination and of the consequences of 
his failure to appear.  The claims file, 
to include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.

The examiner should identify the nature, 
frequency and severity of all current 
manifestations of the service-connected 
PTSD (as opposed to any non-service- 
connected psychiatric disability).  The 
psychiatrist should review pertinent 
historical data in the claims folder, 
including previous psychiatric findings 
and diagnoses, and describe the nature 
and severity of all symptoms attributable 
to PTSD, and their impact on the 
veteran's occupational and social 
functioning/activities. In that regard, 
the examiner must be furnished a copy of 
the rating criteria for PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 50 percent (and if a symptom is 
noted present, its severity and 
frequency).

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected PTSD 
(as opposed to any non-service-connected 
psychiatric disability), to include 
whether it renders the veteran 
unemployable.

In addition, the examiner should provide 
a global assessment of functioning (GAF) 
score with an explanation of the 
significance of the score assigned.

The rationale for all opinions expressed 
must also be provided.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
a rating in excess of 50 percent for PTSD 
in light of all pertinent evidence and 
legal authority.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case and afford the veteran and his 
attorney the appropriate opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


